Citation Nr: 0326153	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-21 844	)	DATE
	)
        RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).

2.  Eligibility for Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 (West 
2002).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  The veteran died in June 1999.  The appellant 
is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for the 
cause of the veteran's death, denied Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318, and denied eligibility for Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
38 U.S.C.A. Chapter 35.

These issues were addressed by the Board in a July 27, 2001, 
decision.  The claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to DEA 
benefits were granted.  The DIC claim under 38 U.S.C.A. 
§ 1318 was found to be moot in light of the award of DIC 
based on the veteran's death being held to be due to a 
service-connected disability.

Pursuant to 38 U.S.C.A. § 7103 (West 2002), the Board, based 
on its own motion, ordered reconsideration of the July 27, 
2001, decision.  On December 10, 2001, a Deputy Vice Chairman 
of the Board signed the Order for Reconsideration only on the 
issue of entitlement to service connection for the cause of 
the veteran's death.  The Order for Reconsideration meant 
that a new Board decision would replace the July 27, 2001, 
decision in its entirety.

The Board issued a new decision in May 2002 that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  Because of this action, the entitlement to 
DEA benefits was rescinded.  The Board decision also served 
to reinstate the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 as the issue was no longer moot in light 
of the denial of service connection for the veteran's cause 
of death.

A stay on adjudicating claims for DIC under 38 U.S.C.A. 
§ 1318 was in effect at the time of the May 2002 Board 
decision.  That stay, as it pertains to the appellant's 
claim, is no longer in effect.  Appellate review of her claim 
for DIC under 38 U.S.C.A. § 1318 and entitlement to DEA 
benefits is now in order.

Finally, the Board notes that the appellant appealed the May 
2002 Board decision to the United States Court of Appeals for 
Veterans Claims (Court) that same month.  The Court issued a 
memorandum decision, affirming the May 2002 Board decision, 
in August 2003.  Judgment in the case was entered in 
September 2003.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1942 to 
January 1946.

2.  The veteran died in June 1999.  The immediate cause of 
death was pneumonia due to, or as a consequence of, chronic 
obstructive pulmonary disease (COPD).  

3.  At the time of the veteran's death, service connection 
was in effect for COPD secondary to service-connected 
nicotine dependence, rated as 30 percent disabling, and an 
appendectomy scar, rated at a noncompensable level.  The 30 
percent rating had been in effect since March 9, 1994, and 
the noncompensable rating from May 16, 1958.

4.  The appellant submitted her claim for DIC and DEA 
benefits in June 1999.

5.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and the veteran was 
never a prisoner of war.

6.  By a May 2002 Board decision, service connection for the 
cause of the veteran's death was denied; the Board's denial 
was affirmed by the Court in August 2003.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2002).

2.  Eligibility for Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 has 
not been established.  38 U.S.C.A. § 3501 (West  2002); 
38 C.F.R. § 3.807(a) (2002)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1942 to 
January 1946.  A review of his service medical records (SMRs) 
for that same period does not reflect any evidence of 
treatment or evaluation for any type of lung problem or 
disease.  The veteran's September 1942 entrance physical 
examination reported his lungs as clear and a chest x-ray as 
normal.  The January 1946 separation physical examination 
noted that the veteran had undergone an appendectomy in 
December 1942 as the only significant disease, wound, or 
injury in service.  His lungs were reported to be negative.  
Treatment records associated with the veteran's appendectomy 
indicate that he was also diagnosed with acute 
nasopharyngitis, in addition to acute appendicitis, at the 
time of his admission.  

The veteran submitted a claim for disability compensation 
benefits in May 1958.  The veteran sought benefits related to 
his appendectomy in service.  He claimed that he also had had 
an emergency spinal tap and had suffered bad headaches and 
blackouts since that time.

A rating decision in July 1958 granted service connection for 
the veteran's appendectomy scar and assigned a noncompensable 
disability rating, effective May 16, 1958.  That rating has 
remained in effect to date.

Documents of record dated from March 1952 to May 1958 reflect 
that the veteran submitted multiple claims for VA disability 
benefits without reference to a pulmonary disability.  The 
clinical reports of record dated during this period, 
including of chest x-ray findings, are negative for any 
complaint or clinical finding of a respiratory disorder.

The veteran submitted a claim for entitlement to disability 
compensation benefits in March 1994.  He stated that he was 
seeking service connection for emphysema that was brought 
about by smoking while in service. 

A number of medical records were obtained and associated with 
the claims file.  The veteran was afforded several VA 
examinations in conjunction with his claim.  In summary, the 
medical evidence supported a conclusion that the veteran 
developed a tobacco, or nicotine, dependency in service.  
Further, his COPD was attributable to his nicotine 
dependence.

In March 1998, the RO granted service connection to the 
veteran for nicotine dependence.  The veteran was also 
granted service connection for COPD as secondary to nicotine 
dependence.  He was then assigned a 30 percent disability 
rating for his COPD.  The effective date of service 
connection and the disability rating was established as the 
date the veteran submitted his claim, March 9, 1994.

The veteran was notified of the RO's action in April 1998.  
There is no indication in the claims file that he disagreed 
with any aspect of the rating decision and it became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2002).

Associated with the claims folder is a report of death of a 
VA beneficiary reflecting contact made on June 11, 1999.  The 
report shows that the veteran's daughter called to inform the 
RO that the veteran had recently died.  The report further 
indicates that the daughter was advised to submit a death 
certificate as soon as possible.  The report reflects that 
the veteran's power of attorney at that time, The American 
Legion, was also notified that date.

A VA Form 21-534, claim for DIC benefits, a copy of the 
veteran's death certificate, an application for burial 
benefits, an invoice from the funeral home, and a copy of the 
veteran's and appellant's marriage license were received at 
the RO on June 22, 1999.  The death certificate listed the 
immediate cause of death as pneumonia due to or as a 
consequence of COPD.

The RO denied the appellant's claim for service connection 
for the veteran's cause of death, DIC under 38 U.S.C.A. 
§ 1318 and entitlement to DEA benefits in July 1999.  The 
rating decision acknowledged that the veteran died of a 
service-connected disability - COPD.  However, the claim was 
denied because of the prohibition against paying benefits for 
injury or disease attributable to the use of tobacco products 
by the veteran during service.  See 38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2002).

The appellant did raise a claim for accrued benefits, based 
on the veteran's need for aid and attendance and for being 
housebound during the period from February 1999 to the time 
of his death in June 1999.  The claim was denied in March 
2000 and the appellant did not appeal.  The RO noted that 
there was no claim from the veteran pending at the time of 
his death.

The appellant and her daughter testified at a RO hearing in 
August 1999.  At the hearing, the appellant and her 
representative acknowledged the basis for the denial of her 
claim.  They asserted that it was unfair for the appellant's 
claim to be denied on the basis of the veteran's COPD being 
attributable to the use of tobacco products in service.  The 
appellant's representative acknowledged that the RO could not 
grant the benefits sought because of the statutory 
prohibition.

The appellant and her daughter also testified before a member 
of the Board at a videoconference hearing in May 2001.  The 
testimony was essentially the same as that at the RO hearing 
in August 1999.  The appellant and her daughter both opined 
that it was unfair that 38 U.S.C.A. § 1103 prevented payment 
of the claim. 



II.  Analysis

A.  DIC

The appellant has not made any assertions that the veteran 
was totally disabled at any point as a result of his service-
connected disabilities, other than the brief period from 
February 1999 to June 1999.  Rather, her focus has been on 
the fact that the veteran's death was due to his service-
connected COPD.  She has not challenged any prior rating 
decisions by the RO as containing clear and unmistakable 
error.

As noted above, the appellant's claim for entitlement to 
service connection for the veteran's cause of death was 
denied by the Board in May 2002.  The Board decision also 
considered the possibility of service connection for the 
veteran's COPD as unrelated to his nicotine dependence.  The 
Board concluded that there was no evidence to establish 
service connection for the veteran's COPD on any other basis.  

As noted above, the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 (West 2002) was deferred at the time of 
the May 2002 Board decision because of a stay imposed on the 
adjudication of such claims.  The stay has been lifted with 
regard to cases such as the appellant's.  The appellant, and 
her attorney, were notified that her case was being returned 
to the Board for adjudication of this issue in July 2003.  
The appellant was afforded the opportunity to submit 
additional argument and/or evidence but did not do so.  

If the veteran's death is not determined to be service 
connected, as was found by the Board in May 2002, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2002).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit.  However, a 
discussion of the evolution of the handling of such claims is 
pertinent in the understanding why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

As noted above, the appellant submitted no additional 
evidence in support of her claim.  She has not alleged that 
the veteran was totally disabled for 10 years prior to his 
death as a result of possible service-connected medical 
problems.  Previously, she had maintained that the veteran's 
service-connected COPD caused his death and she should be 
entitled to benefits.  The May 2002 Board decision 
acknowledged the connection between the veteran's service-
connected COPD and his cause of death.  However, the Board 
was required, under the law, to deny the claim because 
service connection for COPD was based on the veteran's 
addiction to nicotine and her claim for benefits was filed 
after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2002); see also Kane v. Principi, 17 Vet. 
App. 97, 193 (2003) (Court found that Congress clearly 
intended 38 U.S.C. 1103 to have an effective date of June 9, 
1998, and that 38 C.F.R. § 3.300 was a valid regulation).

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 in this case are not met.  
That is, the veteran had no service-connected disabilities 
rated at 100 percent for the 10 years prior to his death.  
His service-connected COPD was rated as 30 percent disabling 
from March 1994 and his service-connected appendectomy scar 
was rated at the noncompensable level.  Nor was the veteran 
continuously rated as totally disabled for five years after 
service, and leading up to his death, as he was discharged in 
January 1946 and died in June 1999.  Finally, there is no 
evidence to show that the veteran was ever a prisoner of war 
to warrant consideration under that provision.  Accordingly, 
the appellant's claim must be denied.  38 U.S.C.A. § 1318.

In so deciding this case, the Board does not have to reach 
the question of whether the appellant's 38 U.S.C.A. § 1318 
claim would be barred under the provisions of 38 U.S.C.A. 
§ 1103 and 38 C.F.R. § 3.300.  The veteran's disability 
status simply did not satisfy the necessary criteria to 
warrant the grant of benefits, whether the disabilities were 
related to the use of tobacco products or not.

The Board notes that the RO received the appellant's claim 
for DIC benefits in June 1999.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question, specifically 38 C.F.R. § 3.22, was 
interpretative, rather than substantive, in nature.  That is, 
the amendments clarified VA's earlier interpretation of the 
statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions, such as Green and Cole, that construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.

The Board notes that an additional change was made to 
38 C.F.R. § 3.22 in July 2000 to add the provision regarding 
prisoners of war.  See 65 Fed. Reg. 43,699-43,700 (July 14, 
2000).  However, this change did not affect the appellant's 
claim in any way, as the veteran was never a prisoner of war.  
Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, Karnas is not applicable.

B.  DEA Benefits

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service-
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (2002); 38 
C.F.R. § 3.807(a) (2002).  In this case, the veteran did not 
have a permanent total service-connected disability at the 
time of his death, and, a claim of entitlement to service 
connection for the veteran's cause of death was denied in May 
2002.  Accordingly, the Board finds that the appellant has 
not met the conditions for eligibility for dependents' 
educational assistance under Title 38, Chapter 35.

C.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 


§ 7(a), 114 Stat. 2096, 2099 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); VAOPGCPREC 11-00.  

VA has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Under codified 38 U.S.C.A. 
§ 5102 and published 38 C.F.R. § 3.159(b)(2), the Secretary 
has a duty to notify a claimant if her application for 
benefits is incomplete.  The notice must inform the applicant 
of any information necessary to complete the application.  In 
this case, the application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the appellant, to 
complete the application.  

Under 38 U.S.C.A. § 5103, certain notices must be provided by 
the Secretary when in receipt of a complete or substantially 
complete application.  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to 
advise the claimant of that information and evidence that is 
to be provided by the claimant and what is to be provided by 
the Secretary.  38 U.S.C.A. § 5103(a) (West 2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case the appellant's daughter provided the initial 
telephonic notification of the veteran's death.  She was 
advised to submit a certified death certificate as soon 


as possible.  Also, the representative was notified of the 
veteran's death.  A claim for DIC benefits was then received 
at the RO approximately one week later.  This included a copy 
of the death certificate.  Also included was a claim for 
burial benefits.  

The appellant's claim was denied in July 1999.  The rating 
decision listed the evidence considered which included the 
SMRs, death certificate and evidence contained in the claims 
folder.  The decision noted that there was no evidence of a 
respiratory problem in service.  The decision also noted that 
38 U.S.C.A. § 1103, effective as of June 9, 1998, prohibited 
payment for disabilities related to tobacco.  The appellant 
was provided notice of the rating action in July 1999 as well 
as a copy of the rating decision and her appellate rights.  
No claim for accrued benefits was raised or adjudicated.  

The appellant's notice of disagreement was received by the RO 
in August 1999.  She argued that she was entitled to service 
connection for the cause of the veteran's death as he died of 
COPD and was receiving compensation for that disability.

The appellant was provided a statement of the case (SOC) in 
August 1999, which addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the 
appellant that there was no evidence of a lung disease in 
service and that 38 U.S.C.A. § 1103 prohibited the grant of 
her claim.  She was further advised that the veteran's 
disability status did not meet the criteria to warrant a 
grant of DIC benefits under 38 U.S.C.A. § 1318.  

The appellant and her daughter testified at a hearing at the 
RO in August 1999 and via a videoconference hearing in May 
2001.  At both hearings the appellant testified 


as to her knowledge that 38 U.S.C.A. § 1103(a) prohibited the 
grant of her claim.  She also testified that the veteran's 
COPD was directly related to his smoking in service.  She did 
not provide any testimony regarding the veteran having been 
totally disabled for a period of 10 years prior to his death.  
At no time did the appellant contend that the veteran was a 
prisoner of war.

A supplemental statement of the case (SSOC) was issued in 
August 1999.  The SSOC addressed the evidence of record and 
confirmed the denial of the claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the reasons 
for denial of her claim.  The appellant was advised to submit 
her claim, along with a copy of the death certificate and she 
responded within almost one week.  She has not alleged any 
lack of knowledge with what is required to establish her 
claim; rather, she has disagreed with the application of the 
law to her claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-32.  This 
section of the VCAA and regulation sets forth several duties 
for the Secretary in those cases where there is outstanding 
evidence to be obtained and reviewed in association with a 
claim for benefits.  However, in this case there is no 
outstanding evidence to be obtained, either by the VA or the 
appellant.  The death certificate is of record.  The VA 
treatment records for a number of years have been obtained 
and associated with the claims folder.  



The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  She was afforded 
the opportunity to provide testimony at two hearings.  The 
appellant has not alleged that there is any outstanding 
evidence that would support her contentions.  The Board is 
not aware of any such evidence.  The appellant was provided 
the opportunity to present additional evidence and/or 
argument prior to the adjudication of the DIC and DEA issues; 
however, she did not submit anything further.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367- 68 
(2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied. 



			
	MARK F. HALSEY	S. L. KENNEDY
     Veterans Law Judge		 	        Veterans Law 
Judge 
Board of Veterans' Appeals		   Board of Veterans' 
Appeals



		
	U. R. POWELL
	Veterans Law Judge 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



